Title: To George Washington from Brigadier General Enoch Poor, 2 September 1778
From: Poor, Enoch
To: Washington, George


          
            Camp Wh. Plains September 2dt 1778
          
          as your Excellency laid the State of your army before the Councel last Evening and
            Desire’d their opinyens on the following Question⟨s⟩ (Viz.)
          1 whether any operations Can be carried on with a probabillity of Success against the
            Enemy at Present.
          2 whether it will be advizeable to move to the Eastward if So how Can the Highlans on
            Hudson⟨’s⟩ river be Secur’d.
          4 Can any attact be made on the troops at new York with a probabillity of Success.
          5 if the army moves to the Eastward how will they be Supplied with Provissions.
          in answer to the first Question I think if any attact is made it must be upon the
            troops at or near New York, whare their works are very Strong and if Carried must be
            Obtained with Grait loss, and the ground when obtain’d or even if the Enemy Should leave
            the whole Island of New York, I Cant Concive that you’d Derive any advantage by taking
            posession while the Enemy Command the north & East river.
          as to the Second Question if you move to the Eastward I think it will be two late to
            afford any relief to general Sullivan as he must Either be off the Island before your
            troop Can reach their or fall into the Enemys hand—besides I am of apoinyon that General
            Clinton will Emediatly Colect all his troops to New York and Either operrate with his
            whole force against you upon this Ground or take them from the Continent.
          
          as to the article of Bread it is well known that the Eastern States Scearsly raise a
            Supplie for its Inhabitents, and Considering the large number of the Kings Troops
            Billited their, togather with the united States troops I think by this time their Stores
            must be nearly Exspended (I mean the article of bread).
          that upon waying the whole matter your Excellency laid before the Councel I think it
            most Advizable to remain in your present Situation untell you know sumthing more of the
            Intentions of the Enemy, which I think a few days will Determen—however I may differ in
            Sentiment do asure your Excellency that I am ready with the graitest Cheerfulness to
            Execute any plan of operration you in your wisdom Shall See fitt to order—I am Sir with
            grait respect your Excellencys most obeden⟨t⟩ & very Hue Servent
          
            Enoch Poor.
          
        